—Order, Family Court, New York County (Ruth Zuckerman, J.), entered October 26, 1992, adjudicating respondent a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and resisting arrest, and placing him in restrictive placement with the Division for Youth, Title III, for a period of three years, unanimously affirmed, without costs.
The presentment agency’s request for an adjournment was supported by "good cause” as required by Family Court Act § 340.1 (4), namely, the difficulties encountered by the presentment agency in obtaining proper proof of one of respondent’s prior felony adjudications due to the nonexistence of a disposi*376tional order in that matter and the retirement of the Judge who had presided over it. Concur — Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.